 


114 HR 941 IH: To amend the Veterans Access, Choice, and Accountability Act of 2014 to extend the requirement of the Secretary to furnish hospital care and medical services through non-Department of Veterans Affairs entities to veterans residing in certain locations.
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 941 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Ms. Kuster (for herself, Mr. Guinta, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Veterans Access, Choice, and Accountability Act of 2014 to extend the requirement of the Secretary to furnish hospital care and medical services through non-Department of Veterans Affairs entities to veterans residing in certain locations. 
 
 
1.Extension of requirement to provide non-Department of Veterans Affairs care to veterans residing in certain locations 
(a)In generalSubsection (p)(1) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended by striking care and services and inserting care or services to an eligible veteran described in subparagraph (A), (B), or (D) of subsection (b)(2). (b)Conforming amendmentsSuch section is further amended— 
(1)in subsection (p), in the subsection heading, by inserting to certain veterans after services; and (2)in subsection (q)(2)(F), by striking termination. 
 
